        CASE 0:16-cv-02401-SRN-HB Doc. 634 Filed 07/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 GRUPO PETROTEMEX, S.A. DE                 )
 C.V. and DAK AMERICAS LLC,                )     Civil Action No. 16-cv-02401 SRN/HB
                                           )
                       Plaintiffs,         )     POLYMETRIX AG’S EXPEDITED
 v.                                        )     MOTION PURSUANT TO
                                           )     FED.R.CIV.P. 30(b)(4)
                                           )
 POLYMETRIX AG,                            )
                                           )
                       Defendant.          )
                                           )

       Defendant Polymetrix AG (“Polymetrix”) hereby moves the Court on an expedited

basis under Fed.R.Civ.P. 30(b)(4) for an Order that the previously noticed depositions of

Polymetrix’s witnesses be taken during the week of August 3, 2020 by remote

videoconference with the witnesses physically located in Switzerland.

       Polymetrix makes this motion based on the supporting memorandum, the

arguments of counsel, and all other records, filings, and proceedings herein.



Dated: July 13, 2020                                 Respectfully Submitted,

                                                     DERGOSITS & NOAH LLP


                                                By: /s/ Todd A. Noah
                                                   Todd A. Noah (Pro Hac Vice)
                                                   One Embarcadero Center, Suite 350
                                                   San Francisco, CA 94111
                                                   (415) 705-6377
                                                   tnoah@dergnoah.com


                                               -1-
CASE 0:16-cv-02401-SRN-HB Doc. 634 Filed 07/13/20 Page 2 of 2




                                   FAEGRE DRINKER BIDDLE
                                   & REATH LLP
                                   Bernard E. Nodzon, Jr., MN Bar No.
                                   032422X
                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402-3901
                                   (612) 766-7000
                                   bj.nodzon@faegredrinker.com

                                   Attorneys for POLYMETRIX AG




                             -2-
